Citation Nr: 1714031	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating for chronic simple glaucoma, bilateral, with impairment of field of vision.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from June 1980 to August 1995.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision increased the Veteran's disability rating to 50 percent rating effective June 25, 2008, for the service-connected chronic simple glaucoma disability.  Jurisdiction over the appeal was subsequently transferred to the RO in Montgomery, Alabama.  An October 2014 rating decision increased the Veteran's rating to 60 percent effective from June 23, 2014.

The record before the Board consists of the electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

In a March 2017 correspondence, the Veteran withdrew his appeal of the issue of an increased disability rating for chronic simple glaucoma, bilateral, with impairment of field of vision.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an increased disability rating for chronic simple glaucoma, bilateral, with impairment of field of vision have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At any time before the Board promulgates a decision, an appeal may be withdrawn in writing or on the record at a hearing as to any or all issues involved in the appeal.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

In a March 2017 correspondence, the Veteran withdrew his appeal of the issue of an increased disability rating for chronic simple glaucoma, bilateral, with impairment of field of vision.  As the appeal concerning the increased rating has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board concludes that it does not have jurisdiction to review that issue, and the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204.


ORDER

The appeal on the issue of entitlement to an increased disability rating for chronic simple glaucoma, bilateral, with impairment of field of vision is dismissed.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


